DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-6,8, 15, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ichihashi (US20130062143). 
With respect to claim 1 Ichihashi discloses an acoustic liner (see figure 1) comprising:
A first side wall (see figure 1);
A second side wall (see again figure 1), wherein the first sidewall and the second sidewall at least partially define a plurality of cells disposed therebetween (see again figure 1); and 
A precut septum ribbon (see figure 12) comprising a plurality of permeable septa coupled together via a plurality of connecting members, with each of the plurality of permeable septa being generally within a respective one of the cells (see figure 5).
With respect to claim 2 Ichihashi further discloses wherein each connecting member (element 44 as seen in figure 5) is contacting with and coupled between the first and the second sidewall (as seen in figure 5).

With respect to claim 4 Ichihashi further discloses wherein each connecting member in the plurality of connecting members is facing a second direction (they are upwardly extended and facing inward which is a second direction).
With respect to claim 5 Ichihashi further discloses a first panel (that being the solid back panel 80 in figure 8) and
 A permeable panel (82 in figure 8) spaced form the first panel, wherein the first sidewall and the second sidewall extend between and engage to the first panel and the permeable panel (see figure 8).
With respect to claim 6 Ichihashi further discloses wherein the first sidewall is engaged to the second sidewall (that is to say the respective sidewalls connect to form the cavity).
With respect to claim 8 Ichihashi further discloses wherein the perimeter of each septum in the plurality of permeable septa interference with the first sidewall and the second sidewall (that is to say connects thereto as shown in figure 5).
With respect to claim 15 Ichihashi discloses an acoustic liner comprising:
A first sidewall;
A second sidewall, wherein the first sidewall and the second sidewall define a plurality of cells disposed therebetween (see figure 1); and 
A precut septum ribbon (see figue 12) comprising a plurality of permeable septa coupled together via a plurality of connecting members (edges 44 are connecting members), with each one of the plurality of permeable septa being generally in a a respective one of the plurality of cells (see figure 5).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US20130062143) in view of Perret (US4817757).
With respect to claim 7 Ichihashi discloses the invention as claimed except wherein the first side wall and the second sidewall are each one continuous folded panel.
Perret (see figure 2) discloses the use of joined first and second walls which are each formed of continuous folded panels.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Perret to use continuous folded sheets combined to form the cells with the device of Ichihashi. The motivation for doing so would be the rapidity with which the panel can be formed of different sizes.
With respect to claim 9 Ichihashi as modified by Perret (see Perret figure 2) further discloses wherein the first sidewall and the second sidewall are corrugated.
3. Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US20130062143) in view of Perret (US4817757) in further view of Bainbridge (US5057176).
With respect to claim 10 Ichihashi as modified further discloses a method for manufacturing an acoustic liner, comprising:

While not expressly disclosing the placement of a precut septum, ribbing in the manner claimed. Bainbridge discloses the formation of septumized cells by the placement of numbers layers, some of which are corrugated and the septum layer which is not (see layers 24,22 and septum layer 20 in figure 2 ).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bainbridge to form septumized cells by means of placing layers as this would allow for a rapid means of assembly.
With respect to claim 11 Ichiahshi as modified by Perret and Bainbridge  further discloses the bonding of each septum to at least eon of the first sidewall and the second sidewall (Perret discloses the bonding of the respective panels and the teachings of Bainbridge discloses the layer of the septa).
With respect to claim 12 Ichihashi as modified by Perret and Bainbridge further discloses wherein the precut septa are cut from a mesh sheet (see figrure 12 of Ichihashi).
With respect to claim 13 Ichihashi as modified by Perret and Bainbridge further discloses wherein the precut septum ribbon is disposed between the first sidewall and the second sidewall such that the precut septum ribbon, the first sidewall and the second sidewall arte parallel to a first axis and each of the permeable septa are substantially perpendicular with the first axis in response to being twisted with respect to the sidewall (see figure 5 of Ichihashi).
With respect to claim 14 Ichihashi as modified by Perret and Bainbridge further discloses coupling a first panel (80 in Ichihashi figure 8 ) to the first sidewall and the second sidewall (82) and 
With respect to claim 15 Ichihashi as modified by Perret and Bainbridge further discloses an acoustic liner comprising:
A first sidewall (see Perret figure 2)
A second sidewall (see Perret figure 2), wherein the first sidewall and the second sidewall define a plurality of cells disposed therebetween; and
A precut septum ribbon (see Bainbridge as to the use of a continuous septum layer, and see Ichihashi for the teaching of precutting septa before installation) comprising a plurality of permeable septa coupled together via a plurality of connecting members (namely the edges thereof), with each one of the plurality of permeable septa being generally in a respective one of the plurality of cells (see again Ichihashi).
With respect to claim 16 Perret further discloses wherein the first sidewall and the second sidewall are corrugated.
With respect to claim 17 Ichihashi as modified further discloses wherein each permeable septum in the plurality of septa faces a first direction and the plurality of connecting members face a second direction (that is to say forward and inward as taught by figure 5 of Ichihashi).
With respect to claim 18 Ichiahsi as modified further discloses wherein the first sidewall is folded about a plurality of first edges extending along a first directrion, the second sidewall is folded about a plurality of second edges extending along the first direction, the plurality of first edges are coupled to the plurality of second edges (see Perret figrue 2) and each of the plurality of connecting members are disposed between a respective one of the fiurst plurality of edges and thesecond plurality of edges (see manner in which the layer of Bainbridge is between the respective layers.

With respect to claim 20 Ichiahsi as modified by Perret and Bainbridge further discloses wherein a perimeter of each septum in the plurality pf septa interference with the first sidewall and the second sidewall (see figure 5 of Ichihashi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braden (US20150290920) discloses a method of manufacturing speta; Ayle (US20130220731) discloses a splicing of a honeycomb panel; Naul (US4500583) discloses a bonded honeycomb; Logan (US4167598) discloses a heat and sound insulating panel; Ayle (US75140052) discloses an acoustic structure and Tomescu (US949292) discloses a formed sheet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837